Filed 11/19/14 P. v. Moreno CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                             B253968

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                         Super. Ct. No. KA101901)
         v.

MIKE MORENO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Jose Rodriguez, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner and Ann Krausz, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Respondent.
      Pursuant to a plea agreement, appellant Mike Moreno pleaded no contest to
one count of possession for sale of a controlled substance (Pen. Code, § 11378)
and was sentenced in accordance with the terms of that agreement. Following our
independent examination of the entire record pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), we conclude that no arguable issues exist. Accordingly,
we affirm.


                                         FACTS1
      On May 14, 2013, police officers noticed a vehicle with expired registration
tags pull into a driveway. They made contact with the driver, Moreno. In the
course of an inventory search, they noticed a black travel bag on the center
console. They opened the bag and found that it contained eight small bags
containing methamphetamine, numerous empty small bags, and a digital scale.


                        PROCEDURAL BACKGROUND
      On September 3, 2013, Moreno was charged by an amended felony
complaint with one count of possession of a controlled substance (Health & Saf.
Code, § 11377, subd. (a)) and one count of possession for sale of a controlled
substance (Health & Saf. Code, § 11378). Based on two prior convictions for
robbery (Pen. Code, § 211), one in 1982 and one in 1985, it was further alleged
that Moreno had been convicted of two serious felonies under the “Three Strikes”
law (Pen. Code, §§ 667, subd. (d), 1170.12, subd. (b)), and had served a prison
term for a serious or violent felony conviction (Pen. Code, §§ 667.5, subd. (c),
1192.7).


1
      Because no preliminary hearing had occurred before Moreno entered into the plea
agreement, the facts are based on the probation report contained in the record.
                                             2
      On September 20, 2013, Moreno pled no contest to one count of possession
for sale of a controlled substance (Health & Saf. Code, § 11378) and admitted that
he had one prior conviction for robbery in 1982. On December 2, 2013, Moreno
was sentenced pursuant to a plea agreement to the low term of 16 months, doubled
to 32 months for his prior strike offense. He received five actual days and four
conduct/work time days for a total of nine days of per-sentence custody credit.
      Moreno filed a timely notice of appeal, indicating that he was appealing “the
sentence or other matters that occurred after the plea” that do not affect the validity
of his plea; he did not check the box indicating that he wished to challenge the
validity of his plea, and did not request a certificate of probable cause.


                                   DISCUSSION
      After review of the record, Moreno’s court-appointed counsel filed an
opening brief raising no issues and asking this court to review the record
independently pursuant to the holding of Wende. We advised Moreno that he had
30 days within which to submit any contentions or issues that he wished us to
consider, and in that time period Moreno filed a supplemental brief, in which he
contends that he would not have entered a plea agreement if his counsel had
advised him that he could make a motion under People v. Superior Court (Romero)
(1996) 13 Cal.4th 497 (Romero) to strike his previous strike offenses, which dated
from 1982 and 1985.
      A certificate of probable cause is required for an appeal challenging the
validity of a plea. (People v. Brown (2010) 181 Cal.App.4th 356, 359.) Because
Moreno failed to obtain a certificate of probable cause, he is precluded from
challenging the validity of his plea. (People v. Panizzon (1996) 13 Cal.4th 68, 76-



                                           3
78.) Therefore, we may not consider Moreno’s argument that he would not have
entered the plea agreement had he known about the option to file a Romero motion.
      Because Moreno neither challenged the inventory search conducted in his
case nor requested a certificate of probable cause, his appeal is limited to “postplea
claims, including sentencing issues, that do not challenge the validity of the plea.”
(People v. Cuevas (2008) 44 Cal.4th 374, 379.) However, “‘“[w]hen a guilty [or
nolo contendere] plea is entered in exchange for specified benefits such as the
dismissal of other counts or an agreed maximum punishment, both parties,
including the state, must abide by the terms of the agreement.”’ [Citations.]” (Id.
at p. 383.) Here, Moreno received the sentence set forth in the plea agreement;
moreover, in sentencing Moreno, the trial court imposed the lower term for
possession of a controlled substance for sale, that is, 16 months (Health & Saf.
Code, § 11378; Pen. Code, § 1170, subd. (h)(1)), and properly doubled that term
pursuant to the provisions of the Three Strikes law due to the one prior strike to
which Moreno admitted (Pen. Code, §§ 667, subds. (e)(1), (e)(2)(A), 1170.12,
subds. (c)(1), (c)(2)(C)).
      We have examined the entire record and are satisfied that no arguable issues
exist, and that Moreno has, by virtue of counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 112-113.)




                                          4
                   DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                WILLHITE, J.




We concur:




EPSTEIN, P. J.




COLLINS, J.




                            5